United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3137
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Ricardo Valencia Ibarra,                *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: December 21, 2001

                                  Filed: January 8, 2002
                                   ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Ricardo Valencia Ibarra appeals the sentence imposed by the district court*
after Ibarra pleaded guilty to a methamphetamine-distribution offense. Ibarra argues
the district court committed error by denying a minor-participant reduction, see
U.S.S.G. § 3B1.2(b). We disagree. The district court did not commit clear error
because Ibarra–who declined to offer any evidence at sentencing–failed to prove his
entitlement to the role reduction. See United States v. Correa, 167 F.3d 414, 416 (8th

      *
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
Cir. 1999) (standard of review; defendant bears burden to prove he warrants role
reduction); United States v. Lucht, 18 F.3d 541, 556 (8th Cir.) (determination of
defendant's role in offense is to be made on basis of all relevant conduct and not
solely on act cited in count of conviction), cert. denied, 513 U.S. 949 (1994).
Accordingly, we affirm the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-